Because of the critical analysis of the trial court's findings contained in the dissenting opinion of Mr. Justice Pirsig, and his conclusion that the findings will not sustain an injunction directed *Page 158 
against the Sportsmen's Country Club, the corporate defendant, much less against the individual defendants, Evelyn Burnip, D.B. Clagett, and Paul Canton, I feel justified in expressing my views by this special concurrence.
So far as the club is concerned, the findings show that it is the lessee of the premises upon which illegal gambling devices were maintained over a period of several years, with knowledge of its officers, and this notwithstanding four distinct raids by the sheriff. In its answer the club admits that in 1940 "it did permit so-called slot machines to be operated on its said premises," its only excuse being "that the operation of same was commonly permitted by the law enforcement authorities of Lac qui Parle County in many public places." The club pleaded guilty to two separate charges of maintaining gambling devices on May 24, 1940, and September 5, 1940, respectively. The court found that the club had a federal liquor stamp but no license to sell either beer or liquor, which of course could not be issued outside of the limits of a village or city. Federal liquor stamps are not required except where the possessor of liquor intends to sell it. Minn. St. 1941, § 340.026 (Mason St. 1940 Supp. § 3965-20), makes it an offense for any person who sells nonintoxicating malt liquor to hold a federal retail liquor dealer's special tax stamp without having an intoxicating liquor license.
These facts and this statute, coupled with the further fact that the club's manager and its employee were found guilty over the same period of repeated unlawful sales of intoxicating liquor, undoubtedly convinced the trial court that the repeated arrests and convictions of the club and its officers and employes were not an adequate means of dealing with the situation and that a writ of injunction was the proper remedy.
The separate answer of Evelyn Burnip, D.B. Clagett, and Paul Canton admits that they were officers or directors of the country club and that "during the year 1940, the then officers of said club permitted certain slot machines to be operated in the club." These *Page 159 
admissions supply any deficiency in the findings of fact and justify the injunction as to them.
The trial court specifically found as a fact that defendant Robert Burnip pleaded guilty to three distinct illegal sales of liquor during the period he was an officer and agent of the club.
By its finding No. X the court specifically found that "the officials of said club saw and knew that beer and liquor were being illegally sold and served in said club, and saw and knew that gambling devices were maintained in said club; that said officials took no official act to stop said illegal sale of beer and liquor and took no official act to have said gambling devices removed."
In my opinion, the findings are not vulnerable to the attack made upon them, and, for reasons adequately stated in the opinion of Mr. Justice Hilton, an injunction was proper.